Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [0060], “DUT 1801” should be corrected to “DUT 180”.  
Appropriate correction is required.
Claim Objections
Claims 1, 13, and 17 are objected to because of the following informalities:  in each claim, it is requested to write out the entire term before using the acronym (e.g. DUT).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 17 contain the trademark/trade name “Linux”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an “operating system” and, accordingly, the identification/description is indefinite.
Referring to claim 7, the claim recites, “the command is stored in a base address register…” This is a bit confusing as claimed since claim 1 in which claim 7 is independent on recites, “…to store a command in the shared memory space…”.  The claims as they stand appear to have the command stored in two different locations?  Referring to the specification, it’s understood that the claimed “base address register” is actually part of the claimed “shared memory space”, but the claims do not currently make that clear.
Referring to claim 13, the claim recites “a data structure” in line 6 and “a data structure” in line 16.  It is not clear if these two instances of “a data structure” are referring to the same thing or if there are multiple data structures being claimed.  Clarification is requested.
Referring to claim 13, lines 16-17 seem to be incomplete. Currently, it recites “an ID indicating that the read operation, and the storage location”.  It seems that the claim intends to recite “indicating that the read operation ________” (something missing?). Clarification is requested.
Referring to claim 17, line 9 recites, “wherein the host is a tester system”.  It seems this should be “wherein the host is the tester system” as it refers to the claimed “tester system” in “test system program” recited in line 4.  Similarly, line 10 recites, “the host data buffer is implemented in a shared memory space”.  It seems this should be “the host data buffer is implemented in the shared memory space” since “a shared memory space is previously recited in lines 3-4. 
Allowable Subject Matter
Claims 1-3, 5, 6, 8-12, 14-16, and 18-25 are allowed.
Claims 4, 7, 13, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112